Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael McClain on July 16, 2021.

The application has been amended as follows: 

In the claims:

1.    A processor-in-memory device, comprising a memory array including:
     a memory array including columns of memory cells and a plurality of memory locations, wherein each of the memory locations stores 
     a plurality of accumulators, each of the accumulators is coupled to a respective one of the columns  and
     a buffer block comprising a plurality of buffers coupled to the accumulators and the memory array[[; and]], 
          wherein the processor-in-memory device is configured to:
               receive a data set comprising a plurality of data batches, wherein each data batch comprises a plurality of data points;
by to which [[a]] category of a plurality of categories [[of]] 
               set a value of a flag bit, in a buffer of the plurality of buffers, wherein the flag bit , in bit position, to the category of the plurality of categories to which a data point in the first batch of data is determined to belong;
               after having set a value of each of a first subset of a set of flag bits in the buffer block, each flag bit of the first subset [[set]] respectively corresponding, in bit position, to a category of data determined to be present in the first data batch, increment at least one [[a]] second value stored in at least one [[a]] memory location of the plurality of memory locations of the memory array based on whether or not a corresponding respective flag bit stored in the buffer block was set as part of the first subset [[set]] such that a first data point determined to belong to a first category of the plurality of categories in the first batch is counted but not any subsequent data points in the first batch that are determined to be in the first category; and               
               after incrementing the at least one second value 

4.  The processor-in-memory device of claim 1, wherein the processor-in-memory device is configured to set a  a flag in the accumulators  first subset of the set of flag bits 

5.  The processor-in-memory device of claim 1, wherein the processor-in-memory device is configured to generate a histogram of the first batch of data based on [[by]] the incrementing of the at least one second value at least one memory location 
          
7.  The processor-in-memory device of claim 1, wherein the processor-in-memory device is configured to:
     clear the set of flag bits in the buffer block 
     determine to which the plurality of data batches 
     after having set each of a second subset of the set of flag bits in the buffer block, each flag bit of the second subset [[set]] of the set of flag bits respectively corresponding to a category of data determined to be present in the second batch, increment at least one [[a]] third value stored in at least one [[an]] additional memory location of the plurality of memory locations based on whether or not the corresponding respective flag bit [[of]] stored in the buffer block was set as part of the second [[set]] subset of the set of flag bits; and
 the at least one third value  at least one additional memory location , respectively, to the [[set]] second subset of the set of flag bits 

8.  The processor-in-memory device of claim 7, wherein the processor-in-memory device is configured to generate a histogram of the second batch of data based on the [[by]] incrementing of the at least one third value  at least one additional memory location , respectively, to the [[set]] second subset of the set of flag bits 

9.  The processor-in-memory device of claim 7, wherein the processor-in-memory device is configured to generate a histogram of the first batch and the second batch of the data set based on the incrementing of the at least one third value 
 
12.  The processor-in-memory device of claim 1, wherein the processor-in-memory device is configured to read the data set from the memory array before determining to which [[the]] category of the plurality of categories 

13.  The process-in-memory device of claim 1, wherein the processor-in-memory device is configured to receive a data steam comprising the data set before determining to which [[the]] category of the plurality of categories 

23.  A tangible, non-transitory, computer-readable medium comprising executable code comprising instructions to:
     clear data stored in a plurality of memory locations, wherein each of the memory locations store a value assigned to a respective category 
     cause a respective flag, in an accumulator of the plurality of accumulators, to be set representing a respective category 
     clear a  including the respective flag 
     receive a data set comprising a plurality of data batches, wherein each data batch comprises a plurality of data points;
     determine, by the plurality of accumulators, to which 
 at least two flag bits at least two respective buffers of  at least two flag bits correspond, in bit position, , respectively, to which at least two data points  are [[is]] determined to respectively belong;
     subsequent to setting the at least two flag bits  at least two values  respective memory locations of the plurality of memory locations  accumulators, and on the at least two flag bits 
          performing a bit-wise OR operation using the flags  each of the plurality of accumulators and one of the at least two flag bits set in the buffer of the plurality of buffers as operands; and
          saving a result of the bit-wise OR operation in the plurality of accumulators 

26.  The tangible, non-transitory computer-readable medium of claim 23, wherein the instructions comprise instructions to increment each of two of the [[a]] plurality of memory locations in the memory array based on two bits of the at least two flag bits being set to 

32.  A method of using a processor-in-memory (PIM) device, wherein the PIM device comprises:
     a memory array including columns of memory cells and a plurality of memory locations, each of the memory locations storing a value; 
     a plurality of accumulators, each coupled to a respective column of memory cells of the memory array; and 
     a buffer block comprising a plurality of buffers coupled to the plurality of accumulators and to the memory array, the method comprising: 
          receiving, by the PIM device, a data set comprising a plurality of data batches, wherein each data batch comprises a plurality of data points; 
          determining, by to which [[a]] category of a plurality of categories 
          clearing data from each of the accumulators of the plurality of accumulators resulting in cleared values in each of the accumulators;
          setting a first value of a first flag bit, in a buffer of the plurality of buffers, wherein the first flag bit corresponds, in bit position, to a first category of the plurality of categories to which a first data point in the first batch of data is determined to belong;
     performing a bit-wise OR operation using the first value of the first flag bit stored in the buffer and the cleared values in an accumulator of the plurality of accumulators as operands to generate a first result; 
          saving the first result in the accumulator;
          setting a second value of a second flag bit, in the buffer of the plurality of buffers, wherein the second flag bit corresponds, in bit position, to a second category of the plurality of categories to which a second data point of the first batch of data is determined to belong; 7Serial No. 15/167,649 Interview Summary, Amendment, and Response to Non-Final Office Action Mailed on April 1, 2021 
          performing a bit-wise OR operation using the second value of the second flag bit stored in the buffer and the first result in the accumulator as operands to generate a second result; and 
          after performing the bit-wise OR operation using the second value, incrementing a value stored in a memory location of [[a]] the plurality of memory locations of the memory array based on the first result and the second result.

35.  The method of claim 32, further comprising clearing data in [[from]] the plurality of memory locations 

36.  The method of claim 32, further comprising:
     determining the second data point is a final data point in the first batch 
     in response to determining the second data point is the final data point, performing the incrementing of the value stored in the memory location of the plurality of memory locations of the memory array.

38.  The method of claim 32, further comprising:
     
     determining, by a 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or 

Regarding claim 23: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of set a value of at least two flag bits, in at least two respective buffers of a plurality of buffers of a buffer block coupled to the plurality of accumulators and the memory array, wherein the at least two flag bits correspond, in bit position, to at least two categories, respectively, to which at least two data points in the first batch of data are determined to respectively belong; and performing a bit-wise OR operation using the flags in each of the plurality of accumulators and one of the at least two flag bits set in the buffer of the plurality of buffers as operands in combination with the other limitations thereof as is recited in the claim. Claim 26 depends on claim 23.

.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827